DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed January 24, 2022, in response to the Office Action of November 23, 2021, is acknowledged and has been entered. Applicants elected without traverse the species of:
A. 	(c) a therapeutically effective amount of a cell expressing a bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical;
B.	Heavy chain SEQ ID NO:62;

C.	scFv VH SEQ ID NO:15;

D.	scFv VL SEQ ID NO:16;

E.	scFv SEQ ID NO:59;

F.	 Light chain fusion polypeptide SEQ ID NO: 60; and

G.	Heavy chain and light chain fusion polypeptide sequence pair SEQ ID NOs:62+60.

Claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 46, 52, 58, 60, 62 are pending and being examined as drawn to the elected species.

Priority
2.	The instant application claims priority to provisional application 62029342 and PCT/US2015/041989. However, these documents do not provide disclosure of administering a cell expressing the bispecific antibody. The earliest dislcosure of administering a cell expressing the bispecific antibody is in PCT/US2017/015278, filed 1/27/2017. Therefore, the earliest effective filing date for the instant claims is January 27, 2017.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3. 	Claims 1, 3, 4, 8, 23, 33, 35, 36, 39, 40, 52, 58, 60, 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
The claims are drawn to a method of treating a HER2-positive cancer in a subject in need thereof, comprising administering to the subject (c) a therapeutically effective amount of a cell expressing a bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion 
wherein the cancer expresses a low level of HER2 and is not indicated for treatment with trastuzumab, and wherein the cancer is not head and neck cancer;
wherein the bispecific binding molecule does not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement. No bispecific binding molecule structure is recited in the claims.
Dependent claims 33, 35, 36, 39, and 40 recite, separately, sequence structures of linkers, a heavy chain, a light chain, a variable heavy domain for the scFv, a variable light chain domain for the scFv, or a first light chain fusion polypeptide. The rejected dependent claims do not recite the complete sequence structures critical to, and required for the bispecific binding molecule to function in binding HER2 and CD3, treat a HER2-positive cancer in a subject, and not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement as claimed. 
The instant specification discloses a bispecific binding molecule based on and comprising the sequence structures of anti-HER2 trastuzumab monoclonal antibody (heavy chain SEQ ID NO:23, 27 or 62, and light chain SEQ ID NO:25) and anti-CD3 OKT3 scFv (VH SEQ ID NO:15, 17, or 64 and VL SEQ ID NO:16 or 65) in the construction of their IgG-scFv2 Figure 1A; [13]; [25-30];[34-37]; Tables 2-7)). The instant specification discloses specific mutations in the Fc region of trastuzumab that abolish the N-glycosylation site (N297A) to reduce FcR binding, a mutation to reduce H G44C mutation and a VL Q100C mutation (e.g., as present in SEQ ID NOS: 54-59) ([99]; Tables 2, 6-8). The instant specification suggests other known HER2 antibodies can be used to construct the bispecific binding molecule ([102]), however, none of the antibodies disclosed binding HER2 share any critical sequence structures for binding HER2 and are structurally unrelated. Similarly, the instant specification suggests other known CD3 antibodies can be used to construct the bispecific binding molecule ([96]), however, none of the antibodies disclosed binding CD3 share any critical sequence structures for binding CD3 and are structurally unrelated. Therefore, the specification does not provide sufficient representative examples or adequate description for the entire vast genus of monoclonal antibodies and scFvs binding to HER2 and CD3, respectively, treat a HER2-positive cancer in a subject, and not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement as broadly claimed.
To provide adequate written description and evidence of possession of the claimed antibody genus, the instant specification can structurally describe representative monoclonal antibodies binding to HER2 and scFv binding to CD3 that treat cancer, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.). A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.
Although Applicants may argue that it is possible to screen for antibodies that bind the claimed HER2 or CD3 antigen and treat a HER2-positive cancer in a subject, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA ... ‘requires a precise definition, such as by structure, formula, chemical name, or physical properties,’ not a mere wish or plan for obtaining the claimed chemical invention.” 119 F.3d at 1566 (quoting Fiers, 984 F.2d at 1171). For reasons stated above, that requirement applies just as well to non-DNA (or RNA) chemical inventions.” Knowledge of screening methods provides no information about the structure of any future antibodies yet to be discovered that may function as claimed. The HER2 and CD3 antigens provide no information about the structure of an antibody that binds to them or that treats HER2+ cancer.
In this case, the only factor present in the claims is a recitation of the antibody function: “binds to an HER2,” “binds to CD3,” “treating a HER2-positive cancer in a subject,” and not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement. Dependent claims identify only partial antibody or scFv sequences. The instant specification fails to describe structural features common to the 
The claims broadly encompass any HER2 monoclonal antibody and any CD3 scFv, as well as partial antibody sequences to practice the claimed method. Applicants have not established any reasonable structure-function correlation with regards to the sequences in the variable domains or CDRs that exist or can be altered and still maintain the HER2 and CD3 binding function, function to treat a HER2-positive cancer in a subject, and not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement required to practice the claimed method. The instant claims attempt to claim every monoclonal antibody and scFv that would achieve a desired result, i.e., binding HER2 and CD3, treat a HER2-positive cancer in a subject, and not bind an Fc receptor in its soluble or cell-bound form and/or does not activate complement, wherein the instant specification does not describe sufficient representative examples to support the full scope of the claims because the instant specification discloses a few structurally unrelated HER2 and CD3 antibodies. Given the well-known high level of polymorphism of antibody CDR sequences and 
Given the lack of representative examples to support the full scope of the claimed bispecific binding molecules, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or six CDRs that provide HER2 and CD3 binding function and treat a HER2-positive cancer in a subject, the present claims lack adequate written description. Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite and require at least the heavy and light chain variable domains of both the heavy and light chains of both antibodies that are critical to performing the claimed functions. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


4.	Claims 1, 3, 4, 8, 23, 52, 58, 60, and 62 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0079088, Lowman et al, claiming priority to July 25, 2013; in view of Haense et al (BMC Cancer, 2016, 16:420, internet pages 1-10); Saenz del Burgo et al (Journal of Drug Targeting, 2015, 23:170-179); and Dubrot et al (Cancer Immunology Immunotherapy, 2010, 59:1621-1631).
Lowman et al teach a method for treating HER2+ breast cancer in a subject, the method comprising administering to the subject an T-cell engaging multispecific antibody comprising a monoclonal antibody that is an immunoglobulin that binds to HER2; said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are identical; wherein the bispecific binding molecule is in a pharmaceutical composition comprising a pharmaceutically acceptable carrier; wherein the HER2 antibody is trastuzumab and the CD3 antibody is OKT3. Lowman et al teach that the function of the bispecific binding molecule is to engage immune effector cells (T-cells) via the CD3 scFv and target tumor 
Lowman et al do not teach:
The cancer is characterized as low level-expressing HER2 or IHC 2+ or IHC 1+ or is first determined to have a negative HER2 test;
The bispecific antibody is administered to the subject by a cell expressing the antibody.
Treating HER2+ cancer IHC 1+ or 2+ and having an initial negative HER2 result:
	Haense et al teach treating HER2+ cancer patients, including metastatic and breast cancer patients, by intravenous infusion with a T-cell engaging HER2 x CD3 bispecific antibody ertumaxomab (a TRIOMAB® IgG-like antibody), wherein the patients have low HER-expressing cancer that is IHC 1+ or IHC 2+, which would encompass cancer characterized as not indicated for treatment with trastuzumab (abstract; p. 2, col. 2, Figure 1; p. 3, col. 1; Table 2; p. 4, col. 1). Haense et al teach the method successfully resulted in partial remission and disease stabilizations after one treatment 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients having HER2 IHC 1+ or IHC 2+ cancer in the method of Lowman et al. One would have been motivated to because both Lowman et al and Haense et al teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating HER2 IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat these patients initially having negative HER2 tests. One would have been motivated to because both Lowman et al and Haense et al teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody, regardless of any initial or prior negative HER2 tests. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating low HER2-expressing IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody, regardless of any prior negative HER2 tests.
Administering the antibody by a cell expressing the antibody:
	Lowman et al further suggest the antibody can be administered as a sustained release using depot material or entrapped in microcapsules ([394-396]).
Saenz del Burgo et al teach that T-cell engaging CD3 x tumor antigen bispecific antibodies (bsAbs) are capable of simultaneous binding to tumor-associated antigens and to activating CD3 T-cell receptor to convert tumor-associated antigens into recruitment points and promote activation of effector T cells (abstract; p. 170, col. 2). Saenz del Burgo et al explain that the potential of bsAbs in cancer therapy has been extensively proved in a variety of in vitro and in vivo models, and several of them have been already tested in clinical trials. Nevertheless, recombinant bsAbs present a very short serum half-life and must be administered by repeated bolus injections or continuous intravenous infusion. The confinement in alginate microcapsules of ex vivo genetically engineered cells for the sustained in vivo secretion of bsAbs may help to overcome this limitation. This kind of scaffold serves as non-immunogenic systems that 
Dubrot et al teach and demonstrate successfully administering immunostimulatory antibodies expressed by encapsulated hybridomas. Dubrot et al successfully implanted microcapsules of the hybridomas cells into the subcutaneous tissue of mice to provide a platform for viable secreting cells, that lasted more than 1 week. Treatment of mice with established colon cancer tumors resulted in complete tumor eradication in some cases and enhanced anti-tumor immune responses (p. 1621, col. 1-2; Materials and methods; Figure 5). Dubrot et al teach this strategy of antibody delivery allows for a sustained and controlled delivery of therapeutic antibody and reduces the number of shots required (p. 1622, col. 1).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibodies of Lowman et al as expressed by cells. One would have been motivated to because: (1) Lowman et al suggest administering the bispecific antibody in a sustained release formula such as encapsulation or depot; (2) Saenz del Burgo et al and Dubrot et al recognize the need to reduce expense and repeated administrations of therapeutic antibodies due to short serum half-life by administering encapsulated cells expressing the antibodies for sustained release. One of ordinary skill in the art would have a reasonable expectation of success given Saenz del Burgo et al and Dubrot et al demonstrate cells successfully provide a method of sustained release of antibodies for administration to treat cancer.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.	Claims 1, 3, 4, 8, 23, 52, 58, 60, and 62 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,046,768 in view of Haense et al (BMC Cancer, 2016, 16:420, internet pages 1-10); Saenz del Burgo et al (Journal of Drug Targeting, 2015, 23:170-179); and Dubrot et al (Cancer Immunology Immunotherapy, 2010, 59:1621-1631).
The US Patent claims:
1. A method of treating a HER2-positive, PDL1-positive cancer in a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a bispecific binding molecule comprising a monoclonal antibody that is an immunoglobulin that binds to HER2, wherein said immunoglobulin is mutated in its Fc region to destroy a glycosylation site, said immunoglobulin comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv (i) are identical, and (ii) bind to CD3, and wherein the first and second light chain fusion polypeptides are 
wherein the heavy chains comprise a VH domain present in any of SEQ ID NOs: 23, 27, 62 or 63;
wherein the light chains comprise a VL domain present in SEQ ID NO: 25; and
wherein the first and second scFvs comprise a VH domain having a sequence selected from the group consisting of SEQ ID NOs: 15, 17 and 64, and a VL domain having a sequence selected from the group consisting of SEQ ID NOs: 16 and 65,
wherein administration of the therapeutically effective amount of the bispecific binding molecule reduces tumor volume in the subject compared to an untreated control subject suffering from the HER2-positive, PDL1-positive cancer.
2. The method of claim 1, wherein:
(a) the sequence of each heavy chain is any of SEQ ID NOs: 27 or 62;
(b) the sequence of each light chain is SEQ ID NO: 25;
(c) the sequence of the peptide linker is any of SEQ ID NOs: 14 or 35-41;
(d) the sequence of an intra-scFv peptide linker between a VH domain and a VL domain in the first scFv is any of SEQ ID NOs: 14 or 35-41;
(e) the sequence of the scFv is any of SEQ ID NOs: 19 or 48-59; or
(f) the sequence of the first light chain fusion polypeptide is any of SEQ ID NOs: 29, 34, 42-47, or 60.
3. The method of claim 1, wherein the sequence of each heavy chain is SEQ ID NO: 27, and wherein the sequence of each light chain is SEQ ID NO: 25.
4. The method of claim 1, wherein the sequence of the scFv is SEQ ID NO: 52.
5. The method of claim 1, wherein the sequence of the first light chain fusion polypeptide is SEQ ID NO: 34.
6. The method of claim 1, wherein the sequence of the heavy chain is SEQ ID NO: 62 and wherein the sequence of each light chain fusion polypeptide is SEQ ID NO: 60 (see sequence alignments below).

8. The method of claim 1, wherein the heavy chain has been mutated to destroy an N-linked glycosylation site.
9. The method of claim 1, wherein the HER2-positive cancer is a metastatic tumor.
10. The method of claim 1, wherein the administering is intravenous, intraperitoneal, intrathecal, intraventricular in the brain, or intraparenchymal in the brain.
11. The method of claim 1, wherein the HER2-positive cancer is resistant to treatment with trastuzumab, cetuximab, lapatinib, erlotinib, or any other small molecule or antibody that targets the HER family of receptors.
12. The method of claim 1, wherein the monoclonal antibody is aglycosylated.
13. The method of claim 1, wherein the HER2-positive, PDL1-positive cancer is breast cancer, gastric cancer, an osteosarcoma, desmoplastic small round cell cancer, ovarian cancer, prostate cancer, pancreatic cancer, glioblastoma multiforme, gastric junction adenocarcinoma, gastroesophageal junction adenocarcinoma, cervical cancer, salivary gland cancer, soft tissue sarcoma, leukemia, melanoma, Ewing's sarcoma, rhabdomyosarcoma, or neuroblastoma.
The US Patent does not claim:
the HER2+ cancer is characterized as low level-expressing HER2, or IHC 2+ or IHC 1+, or is first determined to have a negative HER2 test;
the bispecific antibody is administered to the subject by a cell expressing the antibody.
Treating HER2+ cancer IHC 1+ or 2+ and having an initial negative HER2 result:
	Haense et al teach treating HER2+ cancer patients, including metastatic and breast cancer patients, by intravenous infusion with a T-cell engaging HER2 x CD3 bispecific antibody ertumaxomab (a TRIOMAB® IgG-like antibody), wherein the patients 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients having HER2 IHC 1+ or IHC 2+ cancer in the method of the US Patent. One would have been motivated to because both the US Patent and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody. One of ordinary skill in the art would have a 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat these patients initially having negative HER2 tests. One would have been motivated to because both the US Patent and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody, regardless of any initial or prior negative HER2 tests. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating low HER2-expressing IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody, regardless of any initial negative HER2 tests.
Administering the antibody by a cell expressing the antibody:
Saenz del Burgo et al teach that T-cell engaging CD3 x tumor antigen bispecific antibodies (bsAbs) are capable of simultaneous binding to tumor-associated antigens and to activating CD3 T-cell receptor to convert tumor-associated antigens into recruitment points and promote activation of effector T cells (abstract; p. 170, col. 2). Saenz del Burgo et al explain that the potential of bsAbs in cancer therapy has been extensively proved in a variety of in vitro and in vivo models, and several of them have been already tested in clinical trials. Nevertheless, recombinant bsAbs present a very short serum half-life and must be administered by repeated bolus injections or continuous intravenous infusion. The confinement in alginate microcapsules of ex vivo genetically engineered cells for the sustained in vivo secretion of bsAbs may help to 
Dubrot et al teach and demonstrate successfully administering immunostimulatory antibodies expressed by encapsulated hybridomas. Dubrot et al 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibodies of the US Patent as expressed by cells. One would have been motivated to because: Saenz del Burgo et al and Dubrot et al recognize the need to reduce expense and repeated administrations of therapeutic antibodies in cancer treatment due to their short serum half-life by administering encapsulated cells expressing the antibodies for sustained release. One of ordinary skill in the art would have a reasonable expectation of success given Saenz del Burgo et al and Dubrot et al demonstrate cells successfully provide a method of sustained release of antibodies for administration to treat cancer.

SEQ ID NO:62 heavy chain
RESULT 3
US-15-881-042A-62
; Sequence 62, Application US/15881042A
; Publication No. US20180273623A1 (US Patent 11,046,768)
; GENERAL INFORMATION
;  APPLICANT: Memorial Sloan Kettering Cancer Center
;  APPLICANT:Cheung, Nai-Kong V.
;  APPLICANT:Lopez-Albaitero, Andres
;  APPLICANT:Xu, Hong
;  TITLE OF INVENTION: Bispecific HER2 and CD3 Binding Molecules
;  FILE REFERENCE: 13542-041-999
;  CURRENT APPLICATION NUMBER: US/15/881,042A
;  CURRENT FILING DATE: 2018-01-26

;  PRIOR FILING DATE: 2017-01-27
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 62
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: her2 bsab heavy chain sequence
US-15-881-042A-62

  Query Match             100.0%;  Score 2410;  DB 17;  Length 450;
  Best Local Similarity   100.0%;  
  Matches  450;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360

Qy        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420

Qy        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450

SEQ ID NO:60 light chain scFv fusion:
RESULT 2
US-15-881-042A-60
; Sequence 60, Application US/15881042A
; Publication No. US20180273623A1 (US Patent 11,046,768)

;  APPLICANT: Memorial Sloan Kettering Cancer Center
;  APPLICANT:Cheung, Nai-Kong V.
;  APPLICANT:Lopez-Albaitero, Andres
;  APPLICANT:Xu, Hong
;  TITLE OF INVENTION: Bispecific HER2 and CD3 Binding Molecules
;  FILE REFERENCE: 13542-041-999
;  CURRENT APPLICATION NUMBER: US/15/881,042A
;  CURRENT FILING DATE: 2018-01-26
;  PRIOR APPLICATION NUMBER: 62/451,155
;  PRIOR FILING DATE: 2017-01-27
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 60
;  LENGTH: 472
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: Her2-BsAb light chain fusion polypeptide
US-15-881-042A-60

  Query Match             100.0%;  Score 2510;  DB 17;  Length 472;
  Best Local Similarity   100.0%;  
  Matches  472;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTSGGGGSGGGGSGGGGSQVQLVQSGG240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTSGGGGSGGGGSGGGGSQVQLVQSGG240

Qy        241 GVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNYNQKFKDRFT300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 GVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNYNQKFKDRFT300

Qy        301 ISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSGGGGSGGGGS360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSGGGGSGGGGS360

Qy        361 GGGGSDIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRWIYDTSKLAS420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GGGGSDIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRWIYDTSKLAS420

Qy        421 GVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQITR 472
              ||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 GVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQITR 472

6.	Claims 1, 3, 4, 8, 23, 52, 58, 60, and 62 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 87-106 of copending Application No. 16/714,636 in view of Haense et al (BMC Cancer, 2016, 16:420, internet pages 1-10); Saenz del Burgo et al (Journal of Drug Targeting, 2015, 23:170-179); and Dubrot et al (Cancer Immunology Immunotherapy, 2010, 59:1621-1631). 
The copending application claims a method of treating a HER2-positive cancer in a subject in need thereof comprising administering a therapeutically effective amount of the bispecific binding molecule comprising a heavy chain-aglycosylated monoclonal antibody that is an immunoglobulin that binds to HER2, comprising two identical heavy chains and two identical light chains, said light chains being a first light chain and a second light chain, wherein the first light chain is fused to a first single chain variable fragment (scFv), via a peptide linker, to create a first light chain fusion polypeptide, and wherein the second light chain is fused to a second scFv, via a peptide linker, to create a second light chain fusion polypeptide, wherein the first and second scFv () are identical, and bind to CD3, and wherein the first and second light chain fusion polypeptides are identical, and wherein
(a) the sequence of each heavy chain is any of SEQ ID NOs: 23, 27, 62 (see sequence alignment below) and 63;
(b) the sequence of each light chain is SEQ ID NO: 25 (see sequence alignment below); and
(c) each scFv has a VH domain comprising a sequence of any of SEQ ID NOs: 15, 17 and 64, and a VL domain comprising a sequence of any of SEQ ID NO: 16 or 65.
wherein the sequence of the peptide linker is any of SEQ ID NOs: 14 or 35-41;

wherein the sequence of the scFv is any of SEQ ID NOs: 19 or 48-59 (see sequence alignment below), and optionally wherein each scFv is disulfide stabilized;
wherein the bispecific binding molecule does not bind an Fe receptor in its soluble or cell-bound form;
wherein the heavy chain has been mutated to destroy a C1q binding site or an N-linked glycosylation site, optionally comprising an amino acid substitution in the heavy chain to replace an asparagine that is an N-linked glycosylation site with an amino acid that does not function as a glycosylation site;
wherein the bispecific binding molecule is used in combination with:
(a) doxorubicin, cyclophosphamide, paclitaxel, docetaxel, and/or carboplatin;
(b) radiotherapy;
(c) multi-modality anthracycline-based therapy;
(d) external beam or radioimmunotherapy; and/or
(e) T cells that are either bound to the bispecific binding molecule, or not bound to the bispecific binding molecule when administering the bispecific binding molecule to the subject.
wherein the HER2-positive cancer is breast cancer, gastric cancer, an osteosarcoma, desmoplastic small round cell cancer, squamous cell carcinoma of head and neck cancer, ovarian cancer, prostate cancer, pancreatic cancer, glioblastoma multiforme, gastric function adenocarcinoma, gastroesophageal junction 
wherein the bispecific binding molecule is administered intravenously, intraperitoneally, intrathecally, intraventricularly, or intraparenchymally.
A method of producing a bispecific binding molecule, comprising (i) culturing the cell of claim 103 to express the first and second polynucleotides such that a bispecific binding molecule comprising said light chain fusion polypeptide and said immunoglobulin heavy chain is produced, and (ii) recovering the bispecific binding molecule.
The copending application does not claim:
the HER2+ cancer is characterized as low level-expressing HER2 or IHC 2+ or IHC 1+ or is first determined to have a negative HER2 test;
the bispecific antibody is administered to the subject by a cell expressing the antibody.
Treating HER2+ cancer IHC 1+ or 2+ and having an initial negative HER2 result:
	Haense et al teach treating HER2+ cancer patients, including metastatic and breast cancer patients, by intravenous infusion with a T-cell engaging HER2 x CD3 bispecific antibody ertumaxomab (a TRIOMAB® IgG-like antibody), wherein the patients have low HER-expressing cancer that is IHC 1+ or IHC 2+ (abstract; p. 2, col. 2, Figure 1; p. 3, col. 1; Table 2; p. 4, col. 1). Haense et al teach the method successfully resulted in partial remission and disease stabilizations after one treatment cycle (abstract). Haense et al explain the mechanism of the bispecific antibody as inducing various immunological mechanisms to initiate a polyclonal humoral and cellular immune response to destroy HER2-expressing tumor cells: a) Mediation of T cell activation by CD3 binding results in tumor cell killing by e.g. cytokine release and release of lytic 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat patients having HER2 IHC 1+ or IHC 2+ cancer in the method of the copending application. One would have been motivated to because both the copending application and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging CD3 x HER2 antibody. One of ordinary skill in the art would have a reasonable expectation of success given Haense et al demonstrate successfully selecting and treating HER2 IHC 1+ or IHC 2+ cancer patients with a T-cell engaging CD3 x HER2 IgG antibody.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat these patients initially having negative HER2 tests. One would have been motivated to because both the copending application and Haense et al claim or teach targeting HER2-expressing cancer with a T-cell engaging 
Administering the antibody by a cell expressing the antibody:
Saenz del Burgo et al teach that T-cell engaging CD3 x tumor antigen bispecific antibodies (bsAbs) are capable of simultaneous binding to tumor-associated antigens and to activating CD3 T-cell receptor to convert tumor-associated antigens into recruitment points and promote activation of effector T cells (abstract; p. 170, col. 2). Saenz del Burgo et al explain that the potential of bsAbs in cancer therapy has been extensively proved in a variety of in vitro and in vivo models, and several of them have been already tested in clinical trials. Nevertheless, recombinant bsAbs present a very short serum half-life and must be administered by repeated bolus injections or continuous intravenous infusion. The confinement in alginate microcapsules of ex vivo genetically engineered cells for the sustained in vivo secretion of bsAbs may help to overcome this limitation. This kind of scaffold serves as non-immunogenic systems that allow the free exchange of nutrients and waste products together with the secretion of therapeutic drugs into the circulation through a polymeric semipermeable membrane. Also, microcapsules give protection to cells from the immune system and maintain the survival of the cell inoculums as the device would prevent high molecular weight molecules, antibodies, and other immunologic moieties, from contacting the encapsulated cells and destroying them as foreign invaders. Immobilization of 
Dubrot et al teach and demonstrate successfully administering immunostimulatory antibodies expressed by encapsulated hybridomas. Dubrot et al successfully implanted microcapsules of the hybridomas cells into the subcutaneous tissue of mice to provide a platform for viable secreting cells, that lasted more than 1 week. Treatment of mice with established colon cancer tumors resulted in complete tumor eradication in some cases and enhanced anti-tumor immune responses (p. 1621, col. 1-2; Materials and methods; Figure 5). Dubrot et al teach this strategy of antibody delivery allows for a sustained and controlled delivery of therapeutic antibody and reduces the number of shots required (p. 1622, col. 1).
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the antibodies of the copending application as expressed by cells. One would have been motivated to because: Saenz del Burgo et al and Dubrot et al recognize the need to reduce expense and repeated administrations of therapeutic antibodies in cancer treatment due to their short serum half-life by administering encapsulated cells expressing the antibodies for sustained release. One of ordinary skill in the art would have a reasonable expectation of success given Saenz del Burgo et al and Dubrot et al demonstrate cells successfully provide a method of sustained release of antibodies for administration to treat cancer.

This is a provisional nonstatutory double patenting rejection.

SEQ ID NO:62 heavy chain:
RESULT 7
US-16-714-636-62
; Sequence 62, Application US/16714636
; Publication No. US20200199248A1
; GENERAL INFORMATION
;  APPLICANT: Memorial Sloan Kettering Cancer Center
;  TITLE OF INVENTION: Bispecific HER2 and CD3 Binding Molecules
;  FILE REFERENCE: 13542-006-228
;  CURRENT APPLICATION NUMBER: US/16/714,636
;  CURRENT FILING DATE: 2019-12-13
;  PRIOR APPLICATION NUMBER: US 15/328,288
;  PRIOR FILING DATE: 2017-01-23
;  PRIOR APPLICATION NUMBER: US 62/029,342
;  PRIOR FILING DATE: 2014-07-25
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 62
;  LENGTH: 450
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: her2 bsab heavy chain sequence
US-16-714-636-62

  Query Match             100.0%;  Score 2410;  DB 20;  Length 450;
  Best Local Similarity   100.0%;  


Qy          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EVQLVESGGGLVQPGGSLRLSCAASGFNIKDTYIHWVRQAPGKGLEWVARIYPTNGYTRY 60

Qy         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 ADSVKGRFTISADTSKNTAYLQMNSLRAEDTAVYYCSRWGGDGFYAMDYWGQGTLVTVSS120

Qy        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ASTKGPSVFPLAPSSKSTSGGTAALGCLVKDYFPEPVTVSWNSGALTSGVHTFPAVLQSS180

Qy        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GLYSLSSVVTVPSSSLGTQTYICNVNHKPSNTKVDKRVEPKSCDKTHTCPPCPAPELLGG240

Qy        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 PSVFLFPPKPKDTLMISRTPEVTCVVVDVSHEDPEVKFNWYVDGVEVHNAKTKPREEQYA300

Qy        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 STYRVVSVLTVLHQDWLNGKEYKCKVSNKALPAPIEKTISKAKGQPREPQVYTLPPSRDE360

Qy        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 LTKNQVSLTCLVKGFYPSDIAVEWESNGQPENNYKTTPPVLDSDGSFFLYSKLTVDKSRW420

Qy        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450
              ||||||||||||||||||||||||||||||
Db        421 QQGNVFSCSVMHEALHNHYTQKSLSLSPGK 450

Instant Light Chain scFv fusion SEQ ID NO:60 contains SEQ ID NO:25 light chain of Application 16/481446:
RESULT 1
US-16-481-446-60

  Query Match             100.0%;  Score 1119;  DB 1;  Length 472;
  Best Local Similarity   100.0%;  
  Matches  216;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 DIQMTQSPSSLSASVGDRVTITCRASQDVNTAVAWYQQKPGKAPKLLIYSASFLYSGVPS 60

Qy         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSRSGTDFTLTISSLQPEDFATYYCQQHYTTPPTFGQGTKVEIKRTVAAPSVFIFPP120

Qy        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 SDEQLKSGTASVVCLLNNFYPREAKVQWKVDNALQSGNSQESVTEQDSKDSTYSLSSTLT180

Qy        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTS 216
              ||||||||||||||||||||||||||||||||||||
Db        181 LSKADYEKHKVYACEVTHQGLSSPVTKSFNRGECTS 216

Qy= SEQ ID NO:25 of 16/714636
Db = SEQ ID NO:60 of instant application
CD3 scFv SEQ ID NO:59
RESULT 7
US-16-714-636-59
; Sequence 59, Application US/16714636
; Publication No. US20200199248A1
; GENERAL INFORMATION
;  APPLICANT: Memorial Sloan Kettering Cancer Center
;  TITLE OF INVENTION: Bispecific HER2 and CD3 Binding Molecules
;  FILE REFERENCE: 13542-006-228
;  CURRENT APPLICATION NUMBER: US/16/714,636
;  CURRENT FILING DATE: 2019-12-13
;  PRIOR APPLICATION NUMBER: US 15/328,288
;  PRIOR FILING DATE: 2017-01-23
;  PRIOR APPLICATION NUMBER: US 62/029,342
;  PRIOR FILING DATE: 2014-07-25
;  NUMBER OF SEQ ID NOS: 72
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 59
;  LENGTH: 241
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  OTHER INFORMATION: huOKT3scFv + disulfide mut (15 aa scFv linker)
US-16-714-636-59

  Query Match             100.0%;  Score 1307;  DB 20;  Length 241;
  Best Local Similarity   100.0%;  
  Matches  241;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGGGVVQPGRSLRLSCKASGYTFTRYTMHWVRQAPGKGLEWIGYINPSRGYTNY 60

Qy         61 NQKFKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSG120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 NQKFKDRFTISRDNSKNTAFLQMDSLRPEDTGVYFCARYYDDHYCLDYWGQGTPVTVSSG120

Qy        121 GGGSGGGGSGGGGSDIQMTQSPSSLSASVGDRVTITCSASSSVSYMNWYQQTPGKAPKRW180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        181 IYDTSKLASGVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQIT240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 IYDTSKLASGVPSRFSGSGSGTDYTFTISSLQPEDIATYYCQQWSSNPFTFGQGTKLQIT240

Qy        241 R 241
              |
Db        241 R 241

7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642